Citation Nr: 1506566	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-02 700	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs burial benefits.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960.  He died in May 2012.  The Appellant is the Veteran's brother.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of an August 2012 decision by the Department of Veterans Affairs (VA) Philadelphia Regional Office (RO) and Insurance Center.  The case was received from the Roanoke, Virginia RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not die in a VA Medical Center, State Veterans Home, or Nursing Home under VA contract and in the original application for benefits, the location of the Veteran's death was indicated as Valley Retirement Home.

2.  At the time of his death, the Veteran was not in receipt of service-connected compensation benefits.

3.  At the time of his death, the Veteran was not in receipt of nonservice-connected pension benefits.

4.  The Veteran did not have a claim for compensation or pension benefits pending at the time of his death that would have resulted in an award of service-connected compensation or nonservice-connected pension benefits.

5.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home; or at a facility under contract with VA; or while traveling under prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and upon his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate. 


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that VA has a duty to notify and assist claimants. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, the law, and not the evidence, is dispositive in this case.  Therefore, VA's duties to notify and assist claimants are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if there were some deficiency of preliminary VA notice and development, that would be inconsequential and harmless error.  The Board finds that there is no prejudice to the Appellant in the Board proceeding with a final decision at this time.

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2014).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2014).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA, in a VA or non-VA facility. 38 C.F.R. § 3.1600(c) (2043).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of discharge from service, but after death the discharge has been corrected by competent authority so as to show a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  That time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601 (2014).

A review of the record shows that the Veteran died at a private assisted living facility, Valley Retirement Home, in Roanoke, Virginia, in May 2012.  The Certificate of Death lists that facility as the place of death.  Although the Appellant initially indicated in his application that the Veteran died at a VA medical center, according to a July 2012 VA Form 21-0820, the Appellant clarified that the Veteran did not die at a VA medical center.  To the extent that the Appellant believes that the Valley Retirement Home is a VA facility, the record does not reflect such.  

Funeral services were provided by Firtion Adams Funeral Home and the bill was signed by the Appellant.  

The Veteran was not service-connected for any disability at the time of his death. Further, the Veteran was not in receipt of nonservice-connected pension benefits at the time of his death.  Moreover, the Veteran did not have an original or reopened claim for either service-connected compensation benefits or nonservice-connected pension benefits pending at the time of his death.  Additionally, the Veteran's body was and is not being held by a state.  The evidence also does not show that he was released from active service due to any disability.

The law is clear that at the time of the Veteran's death, he must have been in receipt of service-connected compensation or nonservice-connected pension benefits, and he was not.  Additionally, the Veteran did not have a claim for either benefit pending at the time of his death, or any pending claim that would have resulted in an award of service-connected compensation or nonservice-connected pension benefits.

Therefore, it is clear that the criteria for entitlement to burial benefits are not met pursuant to 38 C.F.R. § 3.1600(a) or 38 C.F.R. § 3.1600(b).  Additionally, the record does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home; or at a facility under contract with VA; or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.  38 C.F.R. §§ 3.1600(c), 3.1605 (2014).  Rather, the record shows that the Veteran died at a private facility, as noted.  

Therefore, although the Board is grateful for the Veteran's service and recognizes the financial burden placed on the Appellant, the Board cannot grant the claim.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In this case, the Board finds that the Appellant is not entitled to VA benefits as a matter of law.


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


